
	
		I
		112th CONGRESS
		1st Session
		H. R. 697
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2011
			Mr. Schiff introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 2271 Lake Avenue in Altadena, California, as the
		  First Lieutenant Oliver Goodall Post Office.
	
	
		1.First Lieutenant Oliver
			 Goodall Post Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 2271 Lake Avenue in Altadena, California, shall be known and
			 designated as the First Lieutenant Oliver Goodall Post
			 Office.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the facility referred to in subsection (a) shall be deemed to
			 be a reference to the First Lieutenant Oliver Goodall Post
			 Office.
			
